DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 6 should be amended to use language which renders the scope of the claim clearer. An example of such language is: “wherein said circular base structure comprises two additional tiers….” Line 11 of claim 1 should be amended to read: “wherein the substantially planar substrate comprises a plurality of microneedles” or some similar language. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 sets forth: “…wherein said circular base support structure having two additional tiers of circular platform structures decreasing in circumference from said base support structure to a top third platform structure”. It is unclear from this language what the actual scope of the limitation is. The first part of the claim fails to disclose that the tiers are extending from the base portion up to a top portion and fail to describe the base portion as a first tier. In addition, the claim sets forth a “second platform structure between said base support said third platform structure comprising said microneedle holding structure”. It is unclear whether or not this second platform is one of the previously claimed tiers or if it is a separate structure. Also, it is unclear if the third platform is the “top third platform”. The language also renders it unclear whether or not the second platform structure is intended to have the microneedle holding structure or if that is being re-cited as a portion of the third tier. Consistent language should be used throughout the claims to describe the structure so as to ensure a clarity of scope. Regarding claim 20 it is unclear what is actually being claimed. There is a single embodiment set forth in claim 1 and as such it’s unclear why the phrase “in some embodiments” is used and how it’s intended to limit the device of claim 1. The phrase should be removed from the claim for clarity. In claim 8 it is unclear whether or not the “corresponding thread” is the same as the “matching screw thread” of claim 6. Consistent language should be used throughout the claims.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of claim 1. The general state of the prior art is known from Chacornac (US 4,109,655) which teaches a vaccination applicator comprising a reservoir in the cap portion. In addition, McDonough et al. (US 2006/0253079) teaches a stratum corneum piercing device comprising a hand-held applicator for applying microneedles to a patient’s skin. The specific structure of claim 1 and the specific interaction of features is not known from the prior art and it would not have been obvious to one of ordinary skill to combine each and every claimed feature together to form the claimed applicator. For at least this reason the claims would be allowable over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN L ZAMORY/Examiner, Art Unit 3783   
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783